Citation Nr: 1537997	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO. 13-08 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

Parkinson's disease is considered to be service connected on a presumptive basis where the Veteran was exposed to certain herbicides in service. 38 C.F.R. §§ 3.307(a)(6)(i), 3.309(e) (2015). Under applicable law, a Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary. See 38 C.F.R. § 3.307(a)(6)(iii) (2015). Under the governing regulation, "Service in the Republic of Vietnam" includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id. It is well established that a Veteran must have set foot on the landmass of Vietnam, or have been present in the inland waterways of that country, in order for the presumption of exposure to apply. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 102   (Jan. 21, 2009).

For purposes of adjudicating claims involving Veterans serving aboard U.S. Navy vessels, VA has made a distinction between "Brown Water" Navy vessels (smaller vessels that "operated on the muddy, brown-colored inland waterways of Vietnam") and "Blue Water" Navy vessels (larger "gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean."). See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010). Brown Water Navy Veterans are entitled to a presumption of exposure to herbicides as a matter of course. However, in order for the presumption to be extended to a Blue Water Navy Veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier. Id.  

Historically, VA has considered open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau as extensions of ocean water and not inland waterways. Id. See also VA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H. As such, the presumption of exposure to herbicides has not been extended to Blue Water Navy Veterans whose vessels anchored in open water harbors in these areas unless the evidence otherwise demonstrated that the Veteran had gone ashore. Conversely, the presumption has been extended to ships with deck logs that reference "anchoring or entering the 'mouth' of" the Cua Viet River, Saigon River, Mekong River Delta, Ganh Rai Bay, and the Rung Sat Special Zone, which VA considers to be inland waterways. See VBA Compensation and Pension Training Letter 10-06, at 7. 

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that, with respect to Da Nang Harbor, the manner in which VA has defined inland waterways is both inconsistent with the identified purpose of the statute (i.e., providing compensation to Veterans based on the likelihood of exposure to herbicides) and irrational. See Gray v. McDonald, 27 Vet. App. 313, 326 (2015). In so holding, the Court noted that it could not "discern any rhyme or reason in VA's determination that Quy Nhon Bay and Ganh Rai Bay are brown water[,] but Vung Tau Harbor-which appears to be inside Ganh Rai Bay-Da Nang Harbor, and Cam Ranh Bay are blue water." Id. As such, it returned the matter to VA to "exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure." Id. 

It is not clear to the Board whether the Veteran is contending in this case that he served on land in Vietnam, or, alternatively, that he was exposed to the herbicide Agent Orange while serving aboard ships within Vietnam territorial waters. The Board finds that remand is required in light of the Court's recent holding in Gray. On remand, the AOJ should identify to the extent all harbors and other bodies of water within the territorial waters of Vietnam wherein the Veteran's ships entered, if any. Thereafter, for each identified body of water, the AOJ should state whether the Veteran was exposed to herbicides therein, and provide a reason for that finding.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the specific basis of his claim for service connection for Parkinson's disease due to herbicide exposure, and specifically how, when and where he contends such exposure occurred. He should be asked whether he is contending that he served on land in Vietnam, or, alternatively, that he was exposed to the herbicide Agent Orange while serving aboard ships within Vietnam territorial waters. Provide him the opportunity to submit any additional supporting evidence. 

2. If the Veteran provides any additional evidence, consult relevant available pertinent records to identify all harbors and other bodies of water within the territorial waters of Vietnam, if any, that were entered by the ship on which the Veteran was serving.

If the ship on which the Veteran served did not enter any harbor or other body of water within the territorial waters of Vietnam, the AOJ should so state.

Conduct any additional development indicated by the ruling in Gray, particularly with respect to securing records which may bear upon whether the Veteran's ship was actually, or likely to have been, exposed to herbicide spraying (e.g., deck logs, unit histories, etc.).

If inservice herbicide exposure cannot be presumed, the AOJ must provide the Veteran a complete and carefully reasoned rationale for that opinion. The AOJ must then: (a) notify the Veteran of the specific records, if any, that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action, if any, it will take with respect to the claims. The Veteran must then be given an opportunity to respond.

3. After the above development is completed, readjudicate this matter in consideration of any new policy or regulatory position taken by VA in light of the Gray case and all new evidence of record. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




